DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Rod Turner on 6/29/2021.
The application has been amended as follows: 
In claim 25 line 6, after “altitude” deleted “sensors” and inserted “sensor”.
In claim 29 line 5, after “altitude” deleted “sensors” and inserted “sensor”.
Claims 12 and 16 have been amended as follows: 
12. (Currently amended) A wrist computer for estimating a cardiovascular status of a user comprising:
a photoplethysmogram sensor; and 
a processing circuitry configured to perform operations comprising:
synchronizing a clock of the wrist computer and a clock of an external electrocardiogram sensor device to a common clock;
detecting, in a first measurement signal received in one or more frames from the electrocardiogram sensor adapted to be attached to a first location of the user’s body, a first occurrence of a blood pulse wave, the frames being in accordance with a wireless communication protocol;
detecting, in a second measurement signal acquired from the 
estimating, on the basis of said detections synchronized to the common clock, time characteristics of the blood pulse wave; and 
computing, on the basis of said time characteristics, a metric representing the cardiovascular status of the user, the wrist computer further comprising an altitude sensor, wherein the processing circuitry is configured to use the altitude sensor to determine that the photoplethysmogram sensor is at a determined reference altitude at a time of detecting the second measurement signal, and to compute the metric only under a condition where the photoplethysmogram sensor is at the determined reference altitude at the time of detecting the second measurement signal. 
the photoplethysmogram sensor, a second occurrence of the blood pulse wave; 
estimating, on the basis of said detections synchronized to the common clock, time characteristics of the blood pulse wave; and 
computing, on the basis of said time characteristics, a metric representing the cardiovascular status of the user, the wrist computer further comprising an altitude sensor, wherein the processing circuitry is configured to use the altitude sensor to determine that the photoplethysmogram sensor is at a determined reference altitude at a time of detecting the second measurement signal, and to compute the metric only under a condition where the photoplethysmogram sensor is at the determined reference altitude at the time of detecting the second measurement signal. 

16. (Currently amended) The wrist computer of claim 12, the wrist computer further comprising a display screen, wherein an electrocardiogram sensor electrode is provided in a form of a transparent film on the display screen of the wrist computer, and wherein the photoplethysmogram sensor is provided on an opposite side of the wrist computer with respect to the electrode. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792